DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/US17/61796, which claims benefit of U.S. Provisional Application No. 62/422,331, filed November 15, 2016. 

Election/Restrictions
2.	Applicant’s election without traverse of Group IV, claims 22-24 and 27, in the reply filed on August 18, 2021 is acknowledged.  Claims 1-3, 5-10, 12, 20, 21, 28-31 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Claim Objections
3.	Claims 22-24 and 27 are objected to because of the following informalities:  Independent claim 22 recites in the preamble “A method for preferential amplification of a target DNA molecule comprising a SNP mutation”.  While the term ‘SNP” is well known in the fields of genomics and mutational analysis, it is not a universally-recognized term and should therefore be identified as “single nucleotide polymorphism” the first time it is used, and as the recognized acronym thereafter.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 22-24 and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 22 recites the limitation in step (b) “extending the mutant targeting hairpin of the SNP-specific remote toehold primer along the target DNA molecule with a DNA polymerase molecule and monomers to be incorporated into the extended remote toehold, using the target DNA molecule as a template”.  There is insufficient antecedent basis for “the mutant targeting hairpin” in the claims.  As noted in step (a), the SNP-specific remote toehold primer comprises a 5’ docking site, a spacer domain and 3’ mutant targeting remote toehold domain, but does not comprise a mutant targeting hairpin.  Thus, it appears the 3’ mutant targeting remote toehold domain would be extended since this domain is complementary to a target DNA molecule to be used as a template.  Thus, there is also insufficient antecedent basis for “the extended remote toehold” in step (b).  While step (a) recites a “3’ mutant targeting remote toehold domain”, step (b) recites extending the “mutant targeting hairpin”, as discussed above, rather than the remote toehold or a remote toehold domain. 
The last limitation of claim 22 recites “the remote toehold does not bind to the DNA template and prevents primer polymerization”.  There is insufficient antecedent basis for “the remote toehold” in the claims, as it is not clear if “the remote toehold” is identical to the “the remote toehold domain” recited in claim 22, step (a).  Similarly, the 
	Finally, independent claim 22 recites “a 3’ mutant targeting remote toehold domain” in step (a), as well as “the mutant targeting hairpin of the SNP-specific remote toehold primer” in step (b).  It is not clear which of these is targeting the mutant.  For examination purposes, since the mutant targeting remote toehold binds to the target DNA molecule comprising the SNP mutation but not the target DNA molecule not containing the SNP mutation (as also described in paragraph 9 of the specification and Figure 5 of the drawings), the claims are interpreted as the remote toehold being responsible for mutant targeting, while the SNP-specific remote toehold primer may comprise a hairpin structure, but that the hairpin itself is not mutant targeting. 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



8.	Claim(s) 22-24 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marras et al. (U.S. Patent Pub. No. 2015/0361475).
With regard to claim 22, Marras teaches a method for preferential amplification of a target DNA molecule comprising a SNP mutation (DNA-amplification-based methods using a multi-part primer are provided for distinguishing between a rare intended DNA target such as a single nucleotide polymorphism (SNP) and a closely related wild-type DNA target sequence, see Abstract and paragraphs 12 and 13), wherein the method comprises:
(a) contacting a SNP-specific remote toehold primer to a sample comprising a target DNA molecule, wherein the SNP-specific remote toehold primer comprises (i) a docking site complementary to the target DNA molecule, (ii) a spacer domain not complementary to the target DNA molecule, and (iii) a 3’ mutant targeting remote toehold domain complementary to a target DNA molecule in a region comprising a SNP mutation, and whereby the SNP-specific remote toehold primer associates with the target DNA molecule (a multi-part primer is described that binds to an intended target comprising a mutant DNA target sequence or SNP, but does not effectively bind to a related DNA target comprising a wild-type sequence, paragraph 22, lines 1-27 and also refer to Figure 1 showing the top or SNP-containing sequence and the bottom or wild-type sequence; the multi-part primer comprises in the 5’ to 3’ direction an anchor sequence complementary to the target sequence, part 104, a bridge sequence not complementary to the target sequence, part 105, and a foot sequence that hybridizes to 
(b) extending the mutant targeting hairpin of the SNP-specific remote toehold primer along the target DNA molecule with a DNA polymerase molecule and monomers to be incorporated into the extended remote toehold, using the target DNA molecule as a template (the hybridized foot sequence primes copying of the intended target sequence by a DNA polymerase, while the unintended target sequence is not primed and extended, paragraph 22, lines 39-51, Figure 1 and Figure 2, top; it is also noted that the multi-part primer may comprise a hairpin sequence, such as at the 5’ end, for purposes of detection of the amplification products, see paragraph 63 and Figure 4, middle panel),
wherein, in the presence of the target DNA molecule comprising the SNP mutation, the mutant targeting remote toehold binds to the DNA template, leaving the 3’ end in position to prime polymerization by the DNA polymerase molecule (the foot sequence hybridizes to a matched template comprising a SNP, paragraph 26, Figure 1, top and Figure 2), and
wherein in the presence of the target DNA molecule not containing the SNP mutation, the remote toehold does not bind to the DNA template and prevents primer polymerization (the foot sequence will not hybridize to an unmatched template not comprising a SNP but rather comprising a wild-type sequence, paragraph 22, lines 41-51, paragraph 25, lines 19-26 and Figure 1, bottom). 
	With regard to claim 23, Marras teaches a method further comprising (c) repeating steps (a) and (b) along with a conventional amplification primer in the reverse direction until a desired degree of amplification of the target DNA molecule comprising a mutation is achieved (a reverse or conventional primer is annealed to the extension product generated with the multi-part primer to copy the first round product in a second cycle, see paragraph 61 and Figure 2, showing the reverse primer, part 203 in the middle panel; the cycling is repeated to synthesize a predetermined detectable number of intended target sequences, and can be measured by observing fluorescence intensity of an intercalating dye, paragraph 30). 
With regard to claim 24, Marras teaches a method wherein the remote toehold sequence is 3-8 nucleotides in length (the foot sequence of the multi-part primer may comprise 5-8 nucleotides that forms a hybrid with the intended target sequence, see paragraph 27). 
	With regard to claim 27, Marras teaches a method wherein detecting said target DNA molecule comprising a mutation is a positive or negative indicator of a disease-associated mutation in said sample (the methods may be used to monitor patients whose genetic inheritance suggests that life-threatening tumor may arise during their lifetimes, including periodic monitoring to determine if key somatic mutations have occurred, which may also allow therapeutic intervention to be provided at a very early stage of a disease, or provide for monitoring the presence and abundance of cancer cells after treatment, as well as to detect key mutations in DNA molecules released into the blood plasma to monitor rare circulating tumor cells, or to detect early indications of tumor metastasis, see paragraphs 16-19). 


Conclusion

9.	Claims 22-24 and 27 are rejected are rejected over the prior art.  No claims are free of the prior art.  Claims 22-24 and 27 are also rejected under 35 U.S.C. 112(b) as being indefinite.  

Correspondence

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637